Citation Nr: 1032435	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Increased rating for a skin disorder, currently rated as 0 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In May 2007 and October 2009, the Board 
remanded this matter for additional medical inquiry.  


FINDINGS OF FACT

The evidence of record indicates that the Veteran's service-
connected skin disorder has been productive of exfoliation, 
exudation, or itching on an exposed surface or extensive area.  



CONCLUSIONS OF LAW

The criteria for 10 percent disability evaluation, for the 
Veteran's service-connected skin disorder, have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.118, Diagnostic Codes 7806, 7813 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.



I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with several VCAA notification letters 
dated between August 2004 and December 2009.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  The Veteran was informed of the elements 
of his claim, and of the evidence necessary to substantiate the 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (notice 
need not be Veteran specific, provide alternative diagnostic 
codes or ask the Veteran to submit evidence indicative of daily 
life impairment).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claim.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary [effective 
May 30, 2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, though the Veteran was not provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal, following full notification the RO readjudicated his 
claim in supplemental statements of the case of record.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And VA 
afforded the Veteran VA compensation examination in April 2002.  
The Board notes moreover that VA offered the Veteran additional 
VA compensation examination in February 2005 and January 2010.  
But the record indicates that the Veteran declined these two 
examinations.  See 38 C.F.R. § 3.655 (2009) (in a claim for 
increased rating, the claim shall be denied when a claimant fails 
to report for a VA medical examination).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.



II. The Merits to the Claim for Increased Rating

In a November 1986 rating decision, the Veteran was service 
connected for a skin disorder - tinea corporis (ringworm) - that 
was rated as 0 percent disabling.  On February 27, 2001, VA 
received from the Veteran a claim for increased rating for this 
disorder.  In the April 2003 rating decision on appeal, the RO 
continued the noncompensable evaluation.      

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).

In this matter, the RO initially rated the Veteran's tinea 
corporis under Diagnostic Code (DC) 7806 of 38 C.F.R. § 4.118, 
which rates eczema and dermatitis disorders.  The RO then rated 
the Veteran under DC 7813 which rates dermatophytosis/tinea 
corporis/ringworm and which, in relevant part, refers to DC 7806 
for appropriate evaluation.  38 C.F.R. § 4.118.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board 
will apply the earlier regulations.  

According to the Schedule in effect prior to August 2002, a 
(compensable) 10 percent evaluation was warranted under DC 7806 
with evidence of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118 (2002).  

The evidence consists of VA treatment records dated between 
January 2001 and August 2002, and a VA compensation examination 
report dated in April 2002.  The treatment records note a rash on 
the feet with pruritic dry skin, note a diffuse macropapular 
pruritic rash on the trunk, back, and thighs, and note itchy 
areas on the Veteran's back, chest, and abdomen.  These records 
reflect diagnoses of eczema, tinea pedis, atopic diathesis, 
furunculosis due to folliculitis, and dermatitis.  The April 2002 
VA examination report notes a "fine checkered appearance to the 
skin marking on his back, much like tile floor."  The examiner 
noted dry skin that was well lubricated.  He noted a nummular 
eczema patch approximately 3 cm in diameter in the right hip.  He 
noted some lichen simplex chronicus on the left antecubital fossa 
and over the dorsum of both feet and on the posterior aspects of 
both legs.  The examiner indicated "body rash cultured for 
fungi" but noted no fungi found.  The examiner diagnosed the 
Veteran with atopic dermatitis and nummular eczema.  And the 
examiner expressly stated that no tinea corporis was present.  

If the Board limited its assessment of the Veteran's claim to 
tinea corporis, then a 0 percent evaluation would be warranted 
here.  However, the Board has decided to rate the Veteran based 
on the manifestations of eczema and dermatitis.  This would be 
appropriate because, from November 1986 until the April 2003 
rating decision on appeal, the RO rated the Veteran under DC 
7806, which rates dermatitis and eczema.  Moreover, it is unclear 
in the VA treatment records as to which skin disorder manifested 
between February 2000 and August 2002, and whether the 
demonstrated symptoms related either to eczema and/or dermatitis, 
or to tinea corporis.  In this regard, the Board also notes that 
service treatment records show that the Veteran was treated for 
dermatitis during service.  As such, the Board will consider the 
symptomatology associated with these disorders when considering 
whether an increased rating is due here.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
Veteran, dictates that such signs and symptoms be attributed to 
the service-connected condition).  

The evidence demonstrates exfoliation, exudation, or itching on 
an extensive area of the Veteran's body to include his trunk, 
back, thighs, chest, abdomen, right hip, left antecubital fossa, 
dorsum of both feet, and posterior aspects of both legs.  38 
C.F.R. § 4.118 (2002).

The Board reviewed the record to determine whether the next-
highest rating (30 percent) would be warranted under the older 
criteria.  A 30 percent rating is warranted under DC 7806 for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The evidence, particularly as noted in the April 
2002 VA report, does not indicate "extensive lesions", or 
indicate that the skin disorder(s) was "constant" or "marked" 
during the relevant time period.  See 38 C.F.R. § 4.118, DC 7806 
(2002).  As such, a rating in excess of 10 percent is unwarranted 
between February 2000 and August 2002.  

Under the provisions of the revised Schedule (effective August 
30, 2002), a 10 percent evaluation is warranted under DC 7806 
where at least 5 percent, but less than 20 percent, of the entire 
body is affected, or at least 5 percent but less than 20 percent 
of exposed areas are affected; or the evidence shows intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  See 38 C.F.R. 
§ 4.118 (2008).  

The evidence of record dated from August 2002 consists of VA 
treatment records dated between September and December 2002, 
private treatment records dated between September 2002 and 
February 2008, and lay testimony in the transcript of record of 
an October 2004 RO personal hearing.  

The VA treatment records note the Veteran's complaints of a rash 
on his chest, abdomen, and groin.  A September 2002 record notes 
findings of no active lesions, but findings of healed vesicles.  
This record notes prescription of Bentyl, librax, hydrocortisone 
cream, rabeprazole, and ammonium lactate.  A December 2002 VA 
treatment record notes "severe inflammatory eczema", "severe 
dry skin of feet", and "outbreaks of eczema" involving 
"scrotum and thigh."  This record notes prescription medication 
of acephix, chlordiazepoxide, dicyclomine, ammonium lactate 
lotion, valtrax, and cephalexin.  This record also notes 
"multiple areas of exfoliation on trunk, thigh, and arms" and 
notes "scrotum severe dry skin."  

The private evidence also notes symptoms associated with the 
Veteran's skin disorders.  A September 2002 record notes 
furunculosis.  A November 2002 record notes approximately 10 
scattered 1-2 cm hyperpigmented plaques with minimal scarring on 
the back, chest, and bilateral upper and lower extremities.  This 
record also noted a 4 cm indurated plaque with hyperpigmentation 
on the left thigh, hyperkeratotic 1-2 mm plaques along the 
creases of the bilateral fingers, and mild scarring on the 
bilateral plantar surfaces.  A record dated in November 2002 also 
indicated "continued light therapy" for the Veteran's skin 
disorders.  

A December 2002 private record noted a diagnosis of nummular 
eczema.  A January 2003 record notes prescription of several 
lotions for the Veteran's skin, to include antibiotics, 
antibacterials, and corticosteroid lotion.  A March 2003 private 
record notes "very atopic dermatitis", furunculosis, and 
"multiple scars on his skin" and "cleared rash".  This record 
indicates that testing was negative for a fungal infection.  A 
July 2004 private record notes "extremely pruritic" hand 
dermatitis.  This examiner noted no lesions on the Veteran's 
skin, but did note folliculitis, and hyperpigmented scaly patches 
and plaques on the upper and lower extremities, palms, and 
suprapubic area.  This examiner also indicated that the Veteran 
underwent UVB phototherapy three times per week for nummular 
eczema.  An October 2004 "medical questionnaire" prepared by a 
private examiner indicated "chronic itching and sores" from 
"chronic dermatitis."  A record dated in May 2005 noted small 
lumps on the Veteran's chest.  And finally, private records dated 
until February 2008 continue to note the Veteran's diagnosed skin 
disorders without providing detail regarding symptomatology.  

In his October 2004 hearing, the Veteran described his constant 
use of creams for his skin disorders, and noted that he used 
light therapy and soaking to alleviate the disorders.  

As is apparent by this evidence, the record supports the 
Veteran's contention to having experienced a chronic skin 
disorder.  In considering the evidence of record under the laws 
and regulations as set forth above, however, the Board notes that 
the adjudication of the issue has been made significantly more 
difficult by the Veteran's failure to report to two scheduled VA 
examinations intended to determine the level of disability here.  
According to 38 C.F.R. § 3.655, a claim for increase shall be 
denied when the claimant does not appear for a scheduled VA 
examination.  The Board has chosen to review the claim, however, 
because the Veteran did report for his scheduled April 2002 
compensation examination into his skin disorder.  

Based on this evidence of record, a compensable evaluation is 
unwarranted under the revised provisions.  In short, this 
evidence does not show that at least 5 percent of the Veteran's 
entire body is affected, or at least 5 percent of exposed areas 
are affected.  And though the evidence shows the use of many 
creams and lotions for the disorder, and the use of light 
therapy, the evidence does not show the use of systemic therapy.  
See 38 C.F.R. § 4.118, DC 7806.  Nevertheless, the evidence does 
tend to show that the symptoms reported earlier in the rating 
period have persisted so as to most likely support the ten 
percent rating for the entire interval. 

Finally, the Board notes that it has considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

The Board has searched the record for evidence that the Veteran's 
skin disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  But the record is devoid of such evidence.  
The evidence does not indicate that the Veteran cannot work, or 
that his skin disorder causes marked interference with his 
ability to work.  Secondly, though the evidence indicated 
multiple treatments for the skin disorder, the evidence does not 
indicate frequent hospitalizations, or any, due to the skin 
disorder.  It cannot be said that he has been hospitalized with 
frequency.  

As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to a 10 percent rating, for the Veteran's service-
connected skin disorder, is granted, subject to regulations 
governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


